Citation Nr: 1312811	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  10-27 224	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral foot metatarsalgia and great toe bunions prior to January 12, 2010. 

2.  Entitlement to an initial disability evaluation in excess of 10 percent for right first metatarsal, lateral sesamoid, and cuneiform osteoarthritis with right foot metatarsalgia since January 12, 2010. 

3.  Entitlement to an initial compensable evaluation for bilateral great toe bunions since January 12, 2010. 

4.  Entitlement to an initial compensable evaluation for left foot metatarsalgia since January 12, 2010.

5.  Entitlement to an initial compensable evaluation for residuals of a fungal infection, left great toenail.




ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to October 2008. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2012, the Board remanded this matter to the agency of original jurisdiction (AOJ) for further evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The April 2012 remand ordered a new examination of the Veteran's feet, and directed the examiner to "fully describe the functional limitation that results from the Veteran's service-connected foot disabilities, to include any weakened movement, excess fatigability, and incoordination present."  It also instructed that "determinations on whether the Veteran exhibits pain with use of the feet should be noted and described.  If feasible, the determinations concerning pain, weakness and fatigability should be portrayed in terms of the degree of additional range of motion loss or ankylosis.  If such a determination is not feasible, this should be stated for the record and the reasons provided."

The requested examination took place in May 2012.  On physical examination, full range of motion, strength and coordination of both feet was noted.  The Veteran also reported fatigue and pain after approximately 15 minutes of standing or walking; however, the examiner noted that this was a "subjective finding" and therefore "difficult to corroborate."  The examiner did not describe any functional limitation resulting from the service-connected foot disabilities, including whether there were increased symptoms after repetitive motion, nor did she state why such a determination was not feasible.  As a result, the examination is inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (the Board errs as a matter of law when it fails to assure substantial compliance with remand orders).  A new VA examination must be scheduled upon remand.    

Service connection for residuals of a fungal infection of the bilateral great toenails was granted by a November 2009 rating decision, and a noncompensable disability evaluation was assigned.  Although the Veteran has not filed a formal notice of disagreement with the assigned rating, in a June 2010 statement headed "Formal Appeal," the Veteran stated that her left great toenail had not healed correctly and that it continued to cause her pain.  

VA is obligated to construe communications from the Veteran "in a liberal manner for purposes of determining whether they raise issues on appeal."  Robinson v. Mansfield, 21 Vet. App. 545  (2009).  The Veteran's statements with respect to an excision of the left toenail and continued pain were received within a year of the decision awarding a noncompensable evaluation for residuals of a fungal infection of the bilateral great toenails and were made in the context of what the Veteran termed a "Formal Appeal."  The statement must be liberally construed as a timely notice of disagreement with the rating assigned to residuals of a fungal infection of the left great toenail.  The AOJ has not and must now issue a statement of the case (SOC) for this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  This claim should then be returned to the Board only if the benefit continues to be denied and the Veteran perfects an appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).   

Throughout the appeal, the Veteran has represented herself.   Upon remand, she should be notified of her right to obtain representation.

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran in writing of her right to obtain representation through an attorney or a veterans service organization.

2.  Schedule the Veteran for another VA foot examination.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner must identify all symptoms attributable to the Veteran's service-connected right foot osteoarthritis, bilateral metatarsalgia, and bilateral great toe bunions, and  report range of motion measurements in degrees.  Any pain, weakened movement, excess fatigability or incoordination on movement must be noted, and whether there is likely to be additional range of motion loss due to any of the following must be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. 

The examiner must describe whether pain significantly limits functional ability during flare-ups or when the feet are used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Issue an SOC for the issue of entitlement to an increased initial evaluation for residuals of a fungal infection, left great toenail, so that the Veteran may have the opportunity to complete an appeal on this issue (if she so desires) by filing a timely substantive appeal.  This issue should only be returned to the Board if a timely substantive appeal is filed.

4.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and her representative (if any) the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.






The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


